DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Frank Spanitz on 6/17/21.
The application has been amended as follows: 
Please amend Claim 1 to read as follows:
A free-floating barrel mounting system for a firearm comprising: a longitudinal axis;
a receiver;
a barrel detachably coupled to the receiver, the barrel comprising a front muzzle end, a rear breech end, and an internal bore defining a bore centerline and extending axially between the ends to define a projectile passageway;
a lower mounting feature below the bore centerline comprising a clamping block arranged in proximity to the breech end of the barrel, the clamping block configured to compress a lower portion of the breech end against a front face of the receiver;
a pair of spaced apart lower securement fasteners extending axially through the clamping block and threadably engaging the receiver;

wherein moment forces created by the lower mounting feature are balanced by the upper mounting feature;
wherein the upper securement fastener compressively engages a forward facing upper
bearing surface formed on a top center of the barrel adjacent the rear breech end to draw a rear face of the barrel against the front face of the receiver.

Please amend Claim 24 to read as follows:
A method for coupling a barrel to a receiver of a firearm, the method comprising:
axially aligning the barrel with the receiver;
slideably inserting a rear breech end of the barrel into a corresponding barrel mounting hole in a front end of the receiver;
abuttingly engaging a rear face of the barrel with a front face of the receiver;
engaging a lower forward portion of the receiver with a clamping block below a bore centerline of the barrel;
inserting a pair of lower securement fastener through the clamping block;
threadably engaging the pair of lower securement fasteners with the receiver;
tightening the lower securement fasteners to draw and clamp a bottom portion of the barrel against the front face of the receiver;
threadably engaging an upper securement fastener with the receiver vertically aligned above the bore centerline of the barrel to trap a forward facing upper bearing surface 
tightening the upper securement fastener to draw a top portion of the barrel against the front face of the receiver;
wherein moment forces created by tightening the lower securement fasteners is balanced by the upper securement fastener.
Allowable Subject Matter
Claims 1-3 and 5-32 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641